Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-33 are pending. Claims 6-8, 12-14, 16, 25 and 29 are withdrawn. Claims 1-5, 9-11, 15, 17-24, 26-28 and 30-33 are examined below.

Election/Restrictions
Applicant's election with traverse of Species IAa, IIA, IIIA and IVA in the reply filed on 2/11/2021 is acknowledged.  The traversal is on the ground(s) that there is not a lack of unity among species as Greer et al. used by the examiner to show knowledge of the common elements did not discloses a cross member. It appeared applicant also argued wherein the photovoltaic unit is attached to the grazing, but the examiner specifically cited the embodiment wherein the photovoltaic cell is in a gap between the electrochromic portion of the window and the frame. Applicant’s argument that Greer et al. does not teach a cross member is not persuasive as the examiner took official notice that mullions are well known in windows. Applicant has the right to challenge official notice, which must be addressed in the next office action. See rejection of claim 1 for support of the examiner’s position.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 5 is dependent on claim 3 that states “the panel” is fully transparent. Further, claim 5 states “the panel” comprises the photovoltaic element spaced apart by frame elements, which would result in the frame being transparent as “the panel” comprising the frame is fully transparent. This does not appear to be supported by the application.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 

Regarding claims 27 and 32, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 4 is dependent on claim 3, which requires the photovoltaic module to be fully transparent. .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.


Claims 1, 2, 9-11, 15, 17, 19-24, 27, 28 and 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Greer et al. (US 2015/0378231) in view of Walker et al. (US 2008/0066402) and Sollohub et al. (US 2017/0183867).
Regarding claim 1, Greer discloses a facade or roofing element including a window (see abstract and paragraph [0010]), characterized by the fact that it comprises: 
at least one glazing unit (114);
at least one electro-reactive element whose optical transparency and/or light filtering properties (i.e. electrochromic glazing) are electrically controlled, at least partially overlapping the glazing unit (paragraphs [0027]. [0033]), 
at least one photovoltaic panel [0134] offset relative to the glazing unit, arranged as apron or as transom (see paragraphs [0027], [0030]-[0032], i.e. fit into a gap between the glazing and frame), and 
at least partially supplying the electrical energy necessary to the powering of the electro-reactive element (see paragraph [0035], [0039]-[0040]).
Greer does not disclose a cross-member separating the glazing unit from the photovoltaic panel in particular including a window.

Sollohub is analogous art to Greer and Walker as Sollohub discloses multiple window glazing separated by mullions (see fig. 2D, paragraph [0072]), and further wherein power is transferred through the mullions through conduit (480) (see paragraph [0078]). 
The court has held it would be obvious to a person having ordinary skill in the art to use a known technique, i.e. connect two façade (window) units (as taught by Greer, Walker and Sollohub) through use of a mullion (cross-member) (as taught by Walker and Sollohub), wherein power is transferred through the mullion (as taught by Sollohub), to a known device, i.e. the façade elements of Greer, wherein the results are predictable, i.e. a façade element comprising multiple façade elements connected by mullions and connected electrically. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 413, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143).
It is the examiner’s position that partially transparent photovoltaic cells are a well-known expedient in the art. See MPEP § 2143. See also rejection of claim 3. 

Regarding claim 2, modified Greer discloses a facade or roofing element as claimed in claim 1, wherein the panel being is arranged as apron (see Greer figs. 1C and 1D, paragraphs [0027] and [0030]-[0032]).


As Greer discloses choosing from a finite number of identified, predictable solutions i.e., Fig. 1C or 1D, one of ordinary skill in the art would have found obvious to pursue the known options with a reasonable expectation of success.

Regarding claim 10 and 15, modified Greer discloses a facade or roofing element as claimed in claim 1, the glazing unit comprising double- or triple-glazing (see Greer paragraph [0025]).

Regarding claim 11, Greer discloses a facade or roofing element as claimed in any one of the preceding claims claim 1, the electro-reactive element being of electrochromic type (see Greer paragraph [0024]).

Regarding claim 17, modified Greer discloses a facade or roofing element as claimed in ny one of the preceding claims claim 1, the photovoltaic panel and the glazing unit not sharing any pane (see Greer paragraph [0030], i.e. photovoltaic panel inserted in gap between electrochromic IGU and frame).

Claim 19 (Currently Amended): The facade or roofing element as claimed in any one of the preceding claims claim 1, the photovoltaic panel [[(30)]] comprising at least one photovoltaic element [[(32)]] arranged between two panes (33, 35).

Regarding claim 20, modified Greer discloses a facade or roofing element as claimed in claim 1, comprising several glazing elements and several electro-reactive elements superposed on these glazing elements (see Sollohub fig. 13, paragraph [0082]).
The court has held absent criticality or unexpected results, it would be obvious to a person having ordinary skill in the art to modify Greer by duplication of parts, wherein the result is predictable. See MPEP § 2144.04 VI B.

Regarding claim 21, modified Greer discloses a facade or roofing element as claimed in claim 1, comprising several photovoltaic panels (see Sollohub fig. 13, paragraph [0082]). See discussion of claim 20.
The court has held absent criticality or unexpected results, it would be obvious to a person having ordinary skill in the art to modify Greer by duplication of parts, wherein the result is predictable. See MPEP § 2144.04 VI B.

Regarding claim 22, modified Greer discloses a facade or roofing element as claimed in any claim 1, comprising cross-pieces (see Sollohub fig. 13, paragraph [0082]). See discussion of claim 20.
The court has held absent criticality or unexpected results, it would be obvious to a person having ordinary skill in the art to modify Greer by duplication of parts, wherein the result is predictable. See MPEP § 2144.04 VI B.



Regarding claim 24, modified Greer discloses a facade or roofing element as claimed in claim 1, comprising a wireless control module of the electro-reactive element, preferably incorporated in the glazing unit or incorporated in a frame of the facade element (see paragraph [0007], [0039]).

Regarding claim 27, modified Greer discloses a facade or roofing element as claimed in claim 1, comprising a control module that are controlled by a mobile terminal (see paragraph [0040]). It is the position of the examiner that remote management device including user-controlled remote device or panel reads on such as a smartphone or tablet.

Regarding claim 28, modified Greer discloses a facade or roofing element as claimed in claim 1, but does not disclose the glazing unit being between 0.2 and 10 m high. 
The court has held absent criticality or unexpected results, it would be obvious to a person having ordinary skill in the art that differences in a variable will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).



Regarding claim 32, modified Greer discloses a facade or roofing element as claimed in any one of the preceding claims claim 1, comprising at least one electronic device such as a screen incorporated in the glazing unit (see Walker paragraph [0040]).
The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results of improving charge transport and light absorption capability. See KSR International Co. v. Teleflex Inc., 550 U.S. , ,82 USPQ2d 1385, 1395 - 97 (2007) (see MPEP § 2143).
Greer as modified by Walker would result in the video screen powered by the photovoltaic panel as the controller is powered by the photovoltaic panel (see discussion of claim 24 and Greer paragraph [0024]).

Regarding claim 33, modified Greer discloses a building facade comprising at least one facade element as defined in claim 1 (see Greer paragraph [0010]).


Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Greer et al., Walker et al. and Sollohub et al. as applied to claim 1 above, and further in view of Ferrini et al. (US 2016/0204369).
Regarding claim 3, modified Greer discloses a facade or roofing element as claimed in claim 1, but does not disclose the panel being completely transparent.
Ferrini is analogous art to Greer as Ferrini is directed to façade elements, wherein the photovoltaic panel is fully transparent (see paragraph [0002]). Ferrini discloses that a transparent photovoltaic module can efficiently use large surface areas in building and integrated into window panes.
Therefor it would be obvious to a person having ordinary skill in the art to modify the photovoltaic module of Greer to be fully transparent as the photovoltaic modules can efficiently use large surface areas in buildings.

Regarding claim 4, modified Greer discloses a facade or roofing element as claimed in claim 3, the photovoltaic panel having a transmittance of between 5 and 75% (see paragraph [0088]).
The court has held absent criticality or unexpected results, where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Greer et al., Walker et al., Sollohub et al. and Ferrini et al. as applied to claims 1 and 3 above, and further in view of Clark (US 2016/0056316).
Regarding claim 5, modified Greer discloses a facade or roofing element as claimed in claim 3, the photovoltaic panel comprising photovoltaic elements that are spaced apart, in particular in frame form (see Greer fig. 1C, paragraph [0030]-[0032]). Greer does not disclose the module including frame is transparent. 
Clark is analogous art to Greer as Clark discloses a solar cell (see abstract), wherein the module comprises a frame, wherein the frame is transparent, wherein a transparent frame allows for more light to be transmitted (see paragraph [0027]). 
Therefore it would be obvious for a person having ordinary skill in the art to modify the module frame of Greer to be transparent as disclosed by Clark as a transparent frame allows more light to be transmitted.


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Greer et al., Walker et al. and Sollohub et al. as applied to claim 1 above, and further in view of Sbar et al. (US 8,482,838).
Regarding claim 18, modified Greer discloses a facade or roofing element as claimed in claim 1, comprising at least one electro-reactive element arranged as disclosed By Sbar (see Greer paragraph [0025]), wherein Sbar discloses the electro-reactive element (electrochromic stack 11) between two panes of the glazing unit (10 and 12) of the facade element (see fig. 1, col. 1, lines 45-60). Greer incorporating Sbar in its entirety (see Greer paragraph [0025]).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Greer et al., Walker et al., and Sollohub et al. as applied to claim 1 above, and further in view of Brown et al. (US 2016/0124283).
Regarding claim 26, modified Greer discloses a facade or roofing element as claimed in claim 1, but does not disclose the photovoltaic panel being used as sunlight sensor in the automatic management of the occulting of the glazing unit or of a monitoring and control system used in the thermal regulation of the building.
Brown is analogous art to Greer as Brown is directed to electrochromic windows (see abstract and paragraph [0004]), wherein a photovoltaic panel (510) (i.e. exterior photosensor) is used as a sunlight sensor to determine the tint (of window 505) and therefore thermal regulation of the building (see fig. 5, abstract and paragraphs [0007]-[0009], [0071], [0073]), Brown discloses the level of tint may be controlled by detecting the irradiance of light incident on the photovoltaic cell used as a sensor (see paragraph [0071]).
Therefore it would be obvious to a person having ordinary skill in the art to modify the photovoltaic cells of Greer to be a photosensor detecting irradiance on the cell, because the level or irradiance is able to be used to control the level of tint on photochromic windows.


Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over claim 1 as applied to claim 1 above, and further in view of Han et al. (US 2013/0100675).
Regarding claim 30, modified Greer discloses a facade or roofing element as claimed in claim 1, but does not disclose comprising a connector making it possible to use a surplus of 
Han is analogous art to Greer as Han discloses a multi-function window that tints (electrochromic) and generates power from photovoltaics (see paragraphs [0027] and [0029]). Han discloses wherein the excess photovoltaic power is able to provide power to the building or connect to the grid (see paragraph [0030]). A connector to generated energy to be used by the building is inherent, e.g. a wire connecting reads on connector. See MPEP § 2112. 
The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results of improving charge transport and light absorption capability. See KSR International Co. v. Teleflex Inc., 550 U.S. , ,82 USPQ2d 1385, 1395 - 97 (2007) (see MPEP § 2143).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYNE L MERSHON whose telephone number is (571)270-7869.  The examiner can normally be reached on 10:00 to 6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAYNE L. MERSHON
Primary Examiner
Art Unit 1721



/JAYNE L MERSHON/            Primary Examiner, Art Unit 1721